[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION 
The Complaint in this case was brought by Lola Gonneville on behalf of her daughter, Jesse Adams and alleges that Adams was injured in an assault which occurred on April 23, 1997, at an establishment known as "The Stadium," owned and operated by the defendant in Bristol, Connecticut. On April 23, 1997 Adams was fifteen years of age and was a patron of The Stadium at a "teen night." The gravamen of the Complaint is that the defendant's failure to provide adequate security caused the plaintiff's injuries.
Both parties agree that the plaintiff, Jesse Adams was involved in some sort of physical altercation with a girl known as Shwana at about 9:30 CT Page 4661 p.m. on April 23, 1997. However, the parties disagree as to the nature and duration of the altercation. Ms. Adams testified that Shwana or one of Shwana's friends approached her to let her know that Shwana was displeased with Adams for talking to a certain boy. Some unknown person then tripped Adams, she fell to the ground and was kicked, punched, hit in th face with a bar stool, and dragged around a portion of the Stadium for as long as ten minutes before being aided by a boy named Anthony.
Jamie Aylward, who had arrived at the Stadium with Adams, testified that she noticed a crowd on the dance floor and five minutes later Adams was being escorted out of the Stadium by a bouncer. She never observed Adams on the ground and never saw a bar stool. Crystal Martin, one of Adams' friends, testified that she saw Adams on the ground and saw three people near her. She said the fight took three to five minutes, during which Martin went to call for a ride home.
Daisy Savino, another one of Adams' friends testified that four to six girls were involved in the fight with Adams which lasted three to five minutes. She saw no bar stool and could not say how the fight ended.
Logan Miclette, a bouncer at the Stadium, testified that on April 23, 1997 there were only about 60 people present at the Stadium, an establishment which routinely has four hundred patrons on Saturday nights. He saw a crowd form on the dance area and noticed the plaintiff and another girl pushing each other. Within several seconds he broke up the fight and he and another bouncer escorted both girls out of the Stadium. Sherrie Scheisler, a bartender at the Stadium, also testified that the incident between Adams and another girl was a shouting match, which was quickly broken up by Miclette.
The following evidence casts doubt on the plaintiff's version of events. The plaintiff does not dispute that she and Shwana were the only two people escorted out of the Stadium after the fight. If there were truly ten or more people all assaulting the plaintiff, as she claimed, why did the bouncers at the Stadium ask only the plaintiff and Shwana to leave? If a group assault had occurred, all of the assailants would probably have been removed from the establishment, and the victim, the plaintiff, would not have been removed. If the plaintiff was truly being viciously assaulted by group of girls, why didn't any of her friends come to her aid? She testified that she had arrived at the Stadium with her friend Jamie and a boy named Anthony. According to the plaintiff, Anthony was the person who ultimately helped her up off the floor. Wouldn't Anthony have intervened sooner if he had seen a vicious group assault? If the plaintiff was assaulted as she claimed, one or more of her friends would probably have attempted to help her. Instead, no one came to her aid, and one friend even went to call for a ride home while the purported CT Page 4662 assault was in progress. However, if the plaintiff was merely involved in a shoving match with one other girl, as the defendant claims, then the inaction of her friends is much more understandable.
The plaintiff's conduct immediately after the incident is also inconsistent with her version of the facts. After he broke up the fight Miclette asked the plaintiff if she was alright and she responded that she was. If she was injured in the manner she claims, why not say so? Adams' father had dropped her off at the Stadium that evening. He had told her to call him if she needed a ride home. The plaintiff did not call her father. Instead after leaving the Stadium she and Jamie Aylward walked for one and a half to two hours to Aylward's grandmother's house where they spent the night. A fifteen year old girl who has been the victim of a vicious assault would probably call her parents to come to her aid. However, a fifteen year old girl who is embarrassed because she was asked to leave a teen night for creating a disturbance would probably not want to call her parents.
Adams admitted that there was a police officer present at the Stadium that night. However, she did not ask for his assistance. Adams apparently never complained to the police that she had been the victim of an assault.
The court finds that Jesse Adams was involved in a brief altercation with a girl named Shwana at the Stadium on the evening of April 23, 1997. The defendant acted reasonably in stopping the altercation very shortly after it started. For the foregoing reasons, judgment may enter in favor of the defendant.
By the court,
Aurigemma, J.